— Judgment, Supreme Court, New York County (Angela Mazzarelli, J.), rendered June 12, 1991, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a prison term of 3 Vz to 7 years, unanimously affirmed.
Defendant, observed taking items from a minivan bearing commercial plates, argues that he was denied his right to a unanimous verdict by the court’s failure to instruct the jury that they had to be unanimous as to at least one of the two theories offered by the People that the van was a "building” within the meaning of Penal Law § 140.00 (2) — that it was a "vehicle * * * used by persons for carrying on business therein”, or that it was an "inclosed motor truck.” The argument is unpreserved, and, in any event, without merit. Sufficient evidence was presented to support both definitions of "building.” Concur — Sullivan, J. P., Ellerin, Wallach, Ross and Rubin, JJ.